DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 and 27 are objected to because of the following informalities:
The claims are generally narrative and fail to conform with current U.S. practice. For example the claims use the apparatus limitation(s) “in use”. 
The examiner suggest using language similar to “…the tool body; wherein fluid flowing through the first flow path draws fluid through the second flow path and fluid flowing through the first flow path actuates the cutting mechanism.” Or
“…the tool body; the first flow path configured todraw fluid through the second flow path and the fluid flowing through the first flow path actuates the cutting mechanism.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 25-26, 36, 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim(s) 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 25-26, contain exclusively intended use limitations and recite no further definite structural limitations than that in the parent claim(s). While intended use limitations in apparatus claim(s) are not indefinite per se, the examiner holds claim(s) 25-26 to be indefinite by the following logic. A claim which contains only intended use limitations can modify the parent claim in one of two ways:
 The first interpretation is that the intended use is inherent to the structural limitations of the parent claim; i.e. any apparatus which meets the structural limitations of parent claim(s) 21 inherently meets the limitations of the dependent claim(s) 25-26. In such a case the dependent claim(s) 25-26 do not further limit parent claim(s) 21, and is thus clearly improper under 112(d).
 The second is that, because intended use limitations limit the claim to prior art which is capable of performing such intended use (regardless of whether or not it is explicitly taught or even desirable), such limitations add some further structural limitation to the parent claim; i.e. the limitations of dependent claim(s) 25-26 provides some kind of structural limitation to parent claim(s) 21. But whatever that structural limitation might 
 Put yet another way, in Applicant's attempt to word the claim functionally, as opposed to clearly reciting the structure that allows the downhole tool to perform the intended use recited in claim(s) 25-26, Applicant has rendered the structural requirements of claim(s) 25-26, and how they further limit the "cutting tool" in claim(s) 21, unclear.
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01.

Claim 36 includes the limitation(s): “… wherein the gripping mechanism and the cutting mechanism are axially spaced apart on the downhole by a distance of less than ten times the inside diameter of the wellbore casing to mitigate vibration effects or chattering on the downhole tool.” Claim 36 is an apparatus claim with limitations directed toward intended use and requires a comparison between the intended use 
“When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  See MPEP 2112.01.
	Claims 41-43 include similar intended use limitations and is similarly rejected. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 20-21, 24-25, 44, 51 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aulenbacher (US 4047568).

Regarding claim 1, Aulenbacher teaches:
A downhole tool for cutting a wellbore casing comprising: 
a tool body (Aulenbacher comprising 12); 
a cutting mechanism (Aulenbacher 48) configured to cut the casing; 
a gripping mechanism (Aulenbacher 18) comprising: 
a cone (Aulenbacher 16/20) and at least one slip (Aulenbacher 30/32); 
the at least one slip being configured to engage a surface (Aulenbacher 10) of the inside diameter of the casing by bearing against the cone; 
the cone being circumferentially disposed about a section (Aulenbacher near 18) of the downhole tool and having a cone slope (Aulenbacher near 16/20) wherein an angle (Aulenbacher 16/66) of the cone slope is configured so that the gripping mechanism grips casing of a first (Aulenbacher 32 engeged near 66) and a second (Aulenbacher 32 engaged near 20/12) inside diameter; 
wherein the grip mechanism is resettable (Aulenbacher via 36/44/38) for positioning and gripping the casing of the first inside diameter at a first location and gripping the casing of the second inside diameter at a second location within the wellbore. 

Regarding claim 15, Aulenbacher teaches:
The downhole tool according to claim 1 wherein the cutting mechanism comprises a plurality of knives (Aulenbacher 48) and a sleeve (Aulenbacher 56) configured to (Aulenbacher 3:27-35) be axially moveable within the tool body in (Aulenbacher 58) of the sleeve and wherein the cutting mechanism sleeve is configured to move the knives between a storage position (Aulenbacher Fig. 6B) where the knives are retracted and do not engage the casing and an operational position (Aulenbacher Fig. 5B) where the knives are extended and engage the casing. 

Regarding claim 20, Aulenbacher teaches:
The downhole tool according to claim 1 wherein the cutting mechanism is actuated by pumping fluid into a throughbore (Aulenbacher near 58) of the tool. 

Regarding claim 21, Aulenbacher teaches:
The downhole tool according to claim 1 wherein a fluid displacement (Aulenbacher 58) member is disposed in a throughbore of the cutting mechanism and is configured to introduce a pressure difference in the fluid upstream of the displacement member and the fluid downstream of the displacement member wherein the fluid displacement member provides a restriction (Aulenbacher 58) and/or nozzle in a flow path (Aulenbacher near 58) of the cutting mechanism forming a venturi flow path.

Regarding claim 24, Aulenbacher teaches:
The downhole tool according to claim 21 wherein the venturi flow path is axially moveable (Aulenbacher Fig. 5B, 6B) in the tool body. 

Regarding claim 25, Aulenbacher teaches:
The downhole tool according to claim 21 wherein, in use, fluid flow in the venturi flow path provides a driving force (Aulenbacher 3:27-35) to actuate the cutting mechanism. 

Regarding claim 44, Aulenbacher teaches:
A method of cutting a wellbore casing comprising providing a downhole tool comprising: a tool body (Aulenbacher comprising 12); a gripping mechanism (Aulenbacher 18) configured to be adjustably set to grip a range of casing diameters; and a cutting mechanism (Aulenbacher 48) configured to cut the casing; lowering (Aulenbacher Fig. 1) the downhole tool into a wellbore to a first desired depth; actuating (Aulenbacher Fig. 5A, 6A) the grip mechanism to grip the casing; actuating the cutting mechanism (Aulenbacher Fig. 5B, 6B) to cut the casing; and removing (Aulenbacher Abstract) the cut casing section from the wellbore. 

Regarding claim 51, Aulenbacher teaches:
The method according to claim 44 comprising releasing (Aulenbacher Abstract) the grip mechanism from the casing after the casing has been cut and raising (Aulenbacher Abstract) the downhole tool to a further desired depth actuating (Aulenbacher Abstract) the grip mechanism to grip the casing at the further desired depth and pulling the downhole tool toward the surface to remove (Aulenbacher Abstract) the casing from the wellbore. 

Claim(s) 59 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saylor (US 20100006290).

Regarding claim 59, Saylor teaches:
A method of cutting a wellbore casing comprising providing a tool string comprising a downhole tool (Saylor 100) and at least one hydraulically actuable tool (Saylor one of 102, 103105), the downhole tool comprising: 
a tool body (Saylor 201); 
a gripping mechanism (Saylor 302, [0031-0032]) configured to be adjustably set to grip a range of casing diameters; 
a cutting mechanism (Saylor 201, [0026-0029]) configured to cut the casing; 
a bypass flow path (Saylor [0027]) around the cutting mechanism; and 
a first flow path (Saylor [0026]) in fluid communication with the cutting mechanism;
lowering (Saylor [0028]) the tool string into a wellbore to a first desired depth; 
actuating (Saylor [0031]) the grip mechanism to grip the casing; 
pumping (Saylor [0027, 0035-0036]) fluid through the bypass flow path to actuate (Saylor [0027, 0035-0037]) the at least one hydraulically actuable tool; 
closing (Saylor [0027]) the bypass flow path and opening the first flow path; actuating (Saylor [0027-0028]) the cutting mechanism to cut the casing; and removing (Saylor [0031, 0043]) the cut casing section from the wellbore. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10-11 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Aulenbacher in view of Yancey (US 2481637).

Regarding claim 10, Aulenbacher teaches:
The downhole tool according to claim 1 but does not expressly state: wherein the gripping mechanism is actuated by pumping fluid into a throughbore in the tool body. 
Yancey teaches a wellbore casing cutting tool comprising a gripping mechanism (Yancey 36) actuated by pumping fluid into a throughbore (Yancey 2/29) in the tool body.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Aulenbacher to include actuating grippers by pumping fluid into a throughbore of the tool in order to allow the operator to actuate gripping components of the tool at a specific wellbore location without the need to shift the string to actuate the gripping elements. 

Regarding claim 11, Aulenbacher teaches:
The downhole tool according to claim 1 wherein the gripping mechanism comprises a sleeve (Aulenbacher 28) configured to be movably mounted within the tool body, the sleeve being configured to move the at least one slip between a first position (Aulenbacher Fig. 1) where the at least one slip does not engage the casing and a second position (Aulenbacher Fig. 6A) where the at least one slip engages the casing and wherein the sleeve of the gripping mechanism is configured to move but does not expressly state the sleeve is configured to move in response to fluid pressure acting on at least part of the sleeve. 
Yancey teaches a wellbore casing cutting tool comprising a gripping mechanism (Yancey 36) actuated by a sleeve (Yancey 19a) shifted by pumping fluid into a throughbore (Yancey 2/29) in the tool body.
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Aulenbacher to include actuating gripping elements by shifting a sleeve using a pumped fluid order to allow the operator to actuate gripping components of the tool at a specific wellbore location without the need to shift the string to actuate the gripping elements. 

Claim 14 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Aulenbacher in view of McAfee (US 20100038080).

Regarding claim 14, Aulenbacher teaches:

McAfee teaches a wellbore casing cutting tool comprising a locking gripping mechanism (McAfee [0057-0058]). 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Aulenbacher to include a locking gripping mechanism in order to prevent the tool from engaging or releasing without a specific signal from a control device. McAfee claim 10.

Claim 26, 33 is/are, as best understood, rejected under 35 U.S.C. 103 as being unpatentable over Aulenbacher in view of Fuller (US 20150354306).

Regarding claim 26, Aulenbacher teaches:
The downhole tool according to claim 21 but does not expressly state wherein the venturi flow path is configured to move cuttings further downhole when fluid is passed through the venturi flow path. 
Fuller teaches a casing cutter comprising extendable cutters (Fuller 132) a fluid communication path directed at the cutters (Fuller 166), and flushing ports (Fuller 163).  
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Aulenbacher to include flushing ports directed towards the cutting elements in order to lubricate and cool the cutting elements.

Regarding claim 33, Aulenbacher teaches:
The downhole tool according to claim 1 but does not expressly state: comprising a bypass flow path around the cutting mechanism wherein the bypass flow path is selectively openable and/or closable. 
Fuller teaches a casing cutter comprising extendable cutters (Fuller 132), a bypass flow path (Fuller comprising 166, near 162) around the cutting mechanism wherein the bypass flow path is selectively (Fuller Fig. 1-2) openable and/or closable. 
It would have been considered obvious to one of ordinary skill in the art before the effective filing date or at the time the invention was made to have modified Aulenbacher to include a bypass flow path with flushing ports directed towards the cutting elements in order to lubricate and cool the cutting elements.

Allowable Subject Matter
Claims 27, 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kagler (US 4550781) teaches a cut and pull tool for cutting through multiple concentric casing strings and removing the cut casing from the wellbore. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674